Citation Nr: 1142039	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the RO properly discontinued the initial 100 percent rating for prostate cancer on October 1, 2009. 

2.  Entitlement to an initial disability rating greater than 10 percent for residuals of prostate cancer for the period from October 1, 2009 to June 10, 2011 and in excess of a 20 percent rating for the period beginning on June 11, 2011.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1972, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In April 2011, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After completing the requested actions, the AMC confirmed that the reduction was proper (as reflected in an August 2011 supplemental statement of the case (SSOC)).  

For purposes of clarity, the Board has recharacterized the issue on appeal into two issues - whether the discontinuance of the 100 percent rating on October 1, 2009 was proper, and whether the Veteran is entitled to an initial rating greater than 10 percent for the period from October 1, 2009 to June 10, 2011, and in excess of 20 percent for the period beginning on June 11, 2011.  The RO effectively addressed both issues in its earlier determinations and in an August 2011 rating decision, the AMC granted a 20 percent rating for prostate cancer, effective June 22, 2011. 

The issue of entitlement to an initial rating greater than 10 percent for the period from October 1, 2009 to June 10, 2011, and in excess of 20 percent for the period beginning on June 11, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO granted service connection for prostate cancer (due to herbicide exposure), and assigned a 100 percent rating, effective July 11, 2008. 

2.  In an April 2009 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected prostate cancer from 100 percent to 10 percent. After the proposed reduction, the Veteran was given 60 days to present additional evidence and was notified at his address of record. 

3.  Although the Veteran submitted an April 2009 notice of disagreement with the proposed reduction, he did not submit evidence as to why the proposed reduction should not be made.  The RO informed the Veteran in a May 2009 letter that the April 2009 rating decision was a proposal and not a decision; therefore, he could not yet appeal.  

4.  In a July 2009 rating decision, the RO discontinued the 100 percent rating for prostate cancer, and assigned a 10 percent rating, effective October 1, 2009. 

5.  Since October 1, 2009, the medical evidence of record does not show local recurrence or metastasis (i.e., spreading) of the service-connected prostate cancer, such that the discontinuance of the 100 percent rating was proper.


CONCLUSION OF LAW

The RO's discontinuance of the 100 percent rating for prostate cancer, effective October 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(e) , 4.115a, 4.115b, Diagnostic Code 7528 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An April 2009 pre-rating notice letter, which accompanied the rating decision proposing to decrease the rating for prostate cancer, provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was also notified that if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the discontinuance issue.

With regard to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice in April 2009 prior to the July 2009 rating decision on appeal that reduced the rating for prostate cancer from 100 percent to 10 percent.  Thus, there is no timing error.

Although the requirements set forth in Dingess were not met until an August 2011 letter, the Board finds that there is no prejudice to the Veteran in proceeding with an issuance of a decision on the issue of whether the RO properly discontinued the initial 100 percent rating for prostate cancer on October 1, 2009, as the Board concludes that the preponderance of the evidence is against the claim.  Therefore, any question regarding the assignment of a disability rating or an effective date is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby). 

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, and VA examination reports dated in April 2009 and in June 2011.  Also of record and considered in connection with the appeal is the transcript of the April 2010 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2010). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

The veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589   (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Initially, the Board notes that 100 percent rating was assigned under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2010), for malignant neoplasms of the genitourinary system.  From July 11, 2008 to October 1, 2009, an initial 100 percent rating was in effect due to his prostate cancer diagnosis and surgery.  However, for the period from October 1, 2009 to June 10, 2011, his disability was rated as 10 percent disabling, and beginning on June 11, 2001, his disability was rated as 20 percent disabling. 

The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2010). 

The Board has considered whether the claim at issue would be most appropriately characterized as a reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343  and 3.344 (2010).  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the RO's action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating). 

The Court in Rossiello distinguished the case of Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992), where the rating for a psychiatric condition was reduced from 100 to 10 percent.  The Court pointed out that the diagnostic code in Dofflemyer did not contain a temporal element and the disability rating had been improperly reduced because VA had not followed its specific regulations pertaining to rating reductions in such a situation - insofar as giving the Veteran notice of the proposed reduction, opportunity to be heard on the matter, including during a hearing, and a chance to submit additional evidence showing the reduction was unwarranted. 

In the present case, however, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344 (2010), referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  In other words, this is a classic staged rating case, but it is not a formal reduction case.  In essence, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528. 

Concerning this, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction from 100 to 10 percent in April 2009, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The Veteran failed to submit any additional evidence at that time.  Subsequently, the final rating action was issued in July 2009 and his 100 percent rating reduced.  In both the proposed reduction and final reduction rating decisions, the RO indicated it was reducing the evaluation of the Veteran's prostate cancer residuals from 100 to 10 percent, effective October 1, 2009, based on his recovery from his August 2008 surgery followed by symptoms of specific residuals of prostate cancer - namely, voiding dysfunction.  The effective date of the reduction, October 1, 2009, was effective the last day of the month after expiration of the 60-day period from the date of notice of the July 2009 final rating action, as set for in the applicable VA regulation.  See 38 C.F.R. § 3.105(e) (2010).  As such, all procedural requirements were met. 

Turning to the propriety of the discontinuance of the 100 percent rating under Diagnostic Code 7528, the medical and lay evidence of record also reveals that the RO properly discontinued the initial 100 percent rating for prostate cancer on October 1, 2009.  There is simply no evidentiary basis for a continuance of the 100 percent rating after October 1, 2009.  38 C.F.R. § 4.7.  Following his August 2008 successful prostatectomy surgery, the medical and lay evidence of record clearly reveals the condition was in remission (no recurrence or metastasis).  There is no evidence or allegation he underwent further chemotherapy or other therapeutic procedure after his August 2008 surgery.  The Board emphasizes that the RO correctly provided the Veteran with a mandatory VA examination in 
April 2009, over six months after his surgery for his prostate cancer per the provisions of Diagnostic Code 7528.  The Veteran reported residuals of erectile dysfunction and increased voiding.  Although, E. M. Uchio, M.D. stated in an August 2009 letter that a super-sensitive prostate-specific antigen (PSA) assay showed an increase in the Veteran's PSA levels in October 2008 and in August 2009 that could indicate that the Veteran was harboring prostate cancer cells, in a July 2010 VA medical record, Dr. Uchio assessed the Veteran with low/undetectable PSA.  Moreover, a June 2011 VA examination report reflects that the VA examiner concluded that the Veteran's prostate cancer was in biochemical remission with stable PSA.  VA treatment records through 2011 reveal complaints of increased daytime and nighttime voiding, as well as the use of absorbent pads, but do not reveal any active prostate cancer.  Therefore, given the lack of recurrence or metastasis (spreading) of the prostate cancer on October 1, 2009, the initial 100 percent rating for prostate cancer was properly discontinued.  38 C.F.R. § 4.115b; Rossiello v. Principi, 3 Vet. App. 430   (1992).  To this extent, the claim is denied. 


ORDER

As the RO properly discontinued the 100 percent rating for prostate cancer, effective October 1, 2009, this aspect of the appeal is denied. 


REMAND

With regard to the claim for entitlement to an initial disability rating greater than 10 percent for residuals of prostate cancer for the period from October 1, 2009 to June 10, 2011 and in excess of a 20 percent rating for the period beginning on June 11, 2011, the Board notes that the VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a) , and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In the present case, the Board finds that the VA's duties to notify a claimant, as set forth in the VCAA have not been fulfilled regarding the issue of entitlement to an initial rating greater than 10 percent for the period from October 1, 2009 to June 10, 2011, and in excess of 20 percent for the period beginning on June 11, 2011, on appeal.  In this regard, the Veteran has never received a VCAA letter prior to the rating decision that initially granted service connection for prostate cancer, or at any time thereafter.  Therefore, to ensure that all due process is afforded the Veteran, the Board finds that additional RO action is needed to comply with the notification requirements of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). 
Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC should furnish to the Veteran and his representative a VCAA-compliant notice letter specifically as regards the claim for higher ratings remaining on appeal.  The letter should inform the Veteran of the information and evidence necessary to substantiate the claim.  

The RO/AMC should also request that the Veteran  provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  The RO should also explain the type of evidence that is the Veteran's ultimate responsibility to submit.

2.  Thereafter, the RO/AMC should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

3.  If the benefit on appeal is denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


